Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2015

                                      No. 04-14-00801-CR

                                       Jason MARTINEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8235
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
        When this appeal was filed, the Bexar County District Clerk’s office notified this court in
its Certificate of Notice of Appeal that attorney Richard E. Langlois had been appointed to
represent appellant in the appeal. Langlois is the only counsel who has appeared for appellant in
this appeal and he filed a brief on May 4, 2015.

        Langlois has filed a motion to abate the appeal and remand to the trial court for a
clarification of the status of counsel on appeal. The motion states the Bexar County District
Court Administration has denied his claim for payment because the District Clerk’s file does not
contain a signed order appointing him counsel for appellant.

       We grant the motion. We abate this appeal and remand the case for the trial court to
issue an order clarifying the status of appointed counsel. We order the District Clerk to file a
supplemental record by August 17, 2015 containing the trial court’s order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court